



EXHIBIT 10.2
FIRST AMENDMENT dated as of September 18, 2019 (this “Agreement”), to the TERM
CREDIT AGREEMENT dated as of October 31, 2018 (the “Term Credit Agreement”),
among amerisourcebergen corporation, a Delaware corporation (the “Company”), the
LENDERS party thereto and WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Administrative Agent.
WHEREAS, the Company has requested that the Term Credit Agreement be amended as
set forth herein; and
WHEREAS, the Administrative Agent and each Person executing this Agreement as a
Lender (such Persons constituting the Required Lenders under the Term Credit
Agreement) are willing to amend the Term Credit Agreement on the terms set forth
herein.
NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:
SECTION 1. Defined Terms. Capitalized terms used and not otherwise defined
herein (including in the preliminary statements hereto) have the meanings
assigned to them in the Term Credit Agreement.
SECTION 2. Amendment. Effective as of the First Amendment Effective Date (as
defined below), (a) the Term Credit Agreement (excluding the schedules (other
than Schedule 6.08 thereto) and exhibits thereto, each of which shall remain as
in effect immediately prior to the First Amendment Effective Date) is hereby
amended by inserting the language indicated in single underlined text (indicated
textually in the same manner as the following example: single-underlined text)
in Exhibit A hereto and by deleting the language indicated by strikethrough text
(indicated textually in the same manner as the following example: stricken text)
in Exhibit A hereto and (b) Schedule 6.08 to the Term Credit Agreement is hereby
removed in its entirety.


SECTION 3. Representations and Warranties. The Company represents and warrants
to the other parties hereto that:


(a) the execution, delivery and performance of this Agreement and the
performance of the Amended Credit Agreement are within the Company’s corporate,
partnership or other applicable powers and have been duly authorized by all
necessary corporate, partnership and, if required, stockholder or other
equityholder action;


(b) this Agreement has been duly executed and delivered by the Company, and each
of this Agreement and the Amended Credit Agreement constitutes a legal, valid
and binding obligation of the Company, enforceable in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law;


(c) no Default has occurred and is continuing; and


(d) the representations and warranties contained in the Amended Credit Agreement
and the other Loan Documents are true and correct in all material respects
(except in the case of those representations and warranties already qualified by
materiality, which are true and complete in all





--------------------------------------------------------------------------------





respects) on and as of the date hereof, except to the extent such
representations and warranties specifically relate to an earlier date, in which
case such representations and warranties are true and correct in all material
respects on and as of such earlier date.


SECTION 4. Effectiveness of this Amendment. This Agreement, and the amendments
contemplated by Section 2 hereof, shall become effective as of the first date
(the “First Amendment Effective Date”) on which the Administrative Agent shall
have executed a counterpart of this Agreement and shall have received from the
Company and the Lenders constituting the Required Lenders (a) a counterpart of
this Agreement signed on behalf of such party or (b) written evidence reasonably
satisfactory to the Administrative Agent (which may include transmission by
facsimile or other electronic imaging of a signed signature page of this
Agreement) that such party has signed a counterpart of this Agreement.
The Administrative Agent shall notify the Company and the Lenders of the First
Amendment Effective Date, and such notice shall be conclusive and binding.
SECTION 5. Effect of Amendment. Except as expressly set forth herein, this
Agreement shall not by implication or otherwise limit, impair, constitute a
waiver of or otherwise affect the rights and remedies of the Administrative
Agent or any Lender under the Term Credit Agreement or any other Loan Document,
and shall not alter, modify, amend or in any way affect any of the terms,
conditions, obligations, covenants or agreements contained in the Term Credit
Agreement or any other Loan Document, all of which, as amended, supplemented or
otherwise modified hereby, are ratified and affirmed in all respects and shall
continue in full force and effect. Nothing herein shall be deemed to entitle the
Company to a consent to, or a waiver, amendment, modification or other change
of, any of the terms, conditions, obligations, covenants or agreements contained
in the Amended Credit Agreement or any other Loan Document in similar or
different circumstances. This Agreement shall constitute a Loan Document for all
purposes of the Amended Credit Agreement. On and after the First Amendment
Effective Date, any reference to the Term Credit Agreement in any Loan Document
shall be deemed to be a reference to the Amended Credit Agreement.


SECTION 6. Notices. All notices hereunder shall be given in accordance with the
provisions of Section 9.01 of the Amended Credit Agreement.


SECTION 7. Counterparts; Effectiveness. This Agreement may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement shall become effective when
it shall have been executed by the Administrative Agent and when the
Administrative Agent shall have received counterparts hereof which, when taken
together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by facsimile or other electronic imaging
means shall be effective as delivery of a manually executed counterpart of this
Agreement.


SECTION 8. Governing Law. This Agreement shall be construed in accordance with
and governed by the law of the State of New York.


SECTION 9. Incorporation by Reference. Sections 9.07, 9.09(b), 9.09(c), 9.09(d),
9.10 and 9.11 of the Amended Credit Agreement are hereby incorporated by
reference herein, mutatis mutandis.
[signature pages follow]





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their authorized officers as of the date first above written.


AMERISOURCEBERGEN CORPORATION
By:
 
/s/ J.F. Quinn
 
Name: J. F. Quinn
 
Title: Vice President & Corporate Treasurer



WELLS FARGO BANK, NATIONAL ASSOCIATION, individually as Lender and as
Administrative Agent
By:
 
/s/ Andrea S. Chen
 
Name: Andrea S. Chen
 
Title: Managing Director








--------------------------------------------------------------------------------





LENDER SIGNATURE PAGE TO
AMERISOURCEBERGEN CORPORATION
FIRST AMENDMENT TO
TERM CREDIT AGREEMENT


Name of Lender: THE BANK OF NOVA SCOTIA
By:
 
/s/ Michael Grad
 
Name: Michael Grad
 
Title: Director





U.S. BANK NATIONAL ASSOCIATION, as a Lender
By:
 
/s/ Joseph M. Schnorr
 
Name: Joseph M. Schnorr
 
Title: Senior Vice President












--------------------------------------------------------------------------------





Exhibit A







--------------------------------------------------------------------------------






[EXECUTION VERSION]EXHIBIT A
to the First Amendment
dated as of September 18, 2019




TERM CREDIT AGREEMENT


dated as of October 31, 2018,


among


AMERISOURCEBERGEN CORPORATION,




The LENDERS Party Hereto


and


WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent
___________________________


WELLS FARGO SECURITIES, LLC,
as Sole Lead Arranger and Sole Bookrunner
























--------------------------------------------------------------------------------









TABLE OF CONTENTS
Page
ARTICLE I
Definitions
SECTION 1.01. Defined Terms
1

SECTION 1.02. Classification of Loans and Borrowings
2423

SECTION 1.03. Terms Generally
2423

SECTION 1.04. Accounting Terms; GAAP; Pro Forma Computations
24

SECTION 1.05. Currency Translation
25

SECTION 1.06. Interest Rates; LIBOR Notification
25

SECTION 1.07. Divisions
26

ARTICLE II
Commitments and Loans
SECTION 2.01. Commitments
26

SECTION 2.02. Loans and Borrowings
26

SECTION 2.03. Requests for Borrowings
27

SECTION 2.04. Funding of Borrowings
2827

SECTION 2.05. Interest Elections
28

SECTION 2.06. Termination and Reduction of Commitments
3029

SECTION 2.07. Repayment of Loans; Evidence of Debt
30

SECTION 2.08. Prepayment of Loans
3130

SECTION 2.09. [Reserved.]
31

SECTION 2.10. Interest
31

SECTION 2.11. Alternate Rate of Interest
32

SECTION 2.12. Increased Costs
33

SECTION 2.13. Break Funding Payments
34

SECTION 2.14. Taxes
35

SECTION 2.15. Payments Generally; Pro Rata Treatment; Sharing of Set-offs
39

SECTION 2.16. Mitigation Obligations; Replacement of Lenders
41

SECTION 2.17. Defaulting Lenders
42

ARTICLE III
Representations and Warranties
SECTION 3.01. Organization; Powers
42

SECTION 3.02. Authorization; Enforceability
4342

SECTION 3.03. Governmental Approvals; No Conflicts; Margin Stock
43

SECTION 3.04. Financial Condition; No Material Adverse Change
43






--------------------------------------------------------------------------------





SECTION 3.05. Properties
4443

SECTION 3.06. Litigation and Environmental Matters
44

SECTION 3.07. Compliance with Laws and Agreements
44

SECTION 3.08. Investment Company Status
44

SECTION 3.09. Taxes
4544

SECTION 3.10. ERISA
4544

SECTION 3.11. Disclosure
45

SECTION 3.12. Insurance
45

SECTION 3.13. Labor Matters
45

SECTION 3.14. Anti-Corruption Laws and Sanctions
4645

ARTICLE IV
Conditions to Effectiveness
ARTICLE V
Affirmative Covenants
SECTION 5.01. Financial Statements and Other Information
47

SECTION 5.02. Notices of Material Events
4948

SECTION 5.03. Existence; Conduct of Business
49

SECTION 5.04. Payment of Taxes
49

SECTION 5.05. Maintenance of Properties; Insurance
5049

SECTION 5.06. Books and Records; Inspection and Audit Rights
5049

SECTION 5.07. Compliance with Laws
50

SECTION 5.08. Use of Proceeds
50

SECTION 5.09. Senior Debt Status
50

ARTICLE VI
Negative Covenants
SECTION 6.01. Subsidiary Indebtedness
51

SECTION 6.02. Liens
52

SECTION 6.03. Fundamental Changes
54

SECTION 6.04. Asset Sales
54

SECTION 6.05. Leverage Ratio
54

Hedging Agreements 55
SECTION 6.06. Restricted Payments; Certain Payments of Indebtedness 55
SECTION 6.07. Transactions with Affiliates 55
SECTION 6.08. Restrictive Agreements 55
SECTION 6.09. Leverage Ratio 56
SECTION 6.10. Fiscal Quarters 56







--------------------------------------------------------------------------------





ARTICLE VII
Events of Default
ARTICLE VIII
The Administrative Agent
ARTICLE IX
Miscellaneous
SECTION 9.01. Notices
6462

SECTION 9.02. Waivers; Amendments
6563

SECTION 9.03. Expenses; Indemnity; Damage Waiver
6765

SECTION 9.04. Successors and Assigns
6867

SECTION 9.05. Survival
7270

SECTION 9.06. Counterparts; Integration; Effectiveness; Electronic Execution
7270

SECTION 9.07. Severability
7371

SECTION 9.08. Right of Setoff
7371

SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process
7371

SECTION 9.10. WAIVER OF JURY TRIAL
7472

SECTION 9.11. Headings
7472

SECTION 9.12. Confidentiality
7472

SECTION 9.13. Interest Rate Limitation
7573

SECTION 9.14. USA PATRIOT Act
7574

SECTION 9.15. Non-Public Information
7574

SECTION 9.16. Acknowledgment and Consent to Bail-In of EEA Financial
Institutions
7674

SECTION 9.17. No Fiduciary Duty
7675



Schedules
Schedule 2.01
Commitments

Schedule 3.13
Insurance

Schedule 6.02
Existing Liens

Schedule 6.08 Existing Restrictions







--------------------------------------------------------------------------------





and pursuant to such “special mandatory redemption” (or similar) provision is
required to be, redeemed or otherwise satisfied and discharged within 90 days of
such termination or such specified date, as the case may be).
“Adjusted LIBO Rate” means, with respect to any LIBOR Borrowing for any Interest
Period, an interest rate per annum equal to the product of (a) the LIBO Rate for
US Dollars for such Interest Period multiplied by (b) the Statutory Reserve
Rate.
“Administrative Agent” means Wells Fargo, in its capacity as administrative
agent for the Lenders hereunder, or any successor appointed in accordance with
Article VIII. Unless the context requires otherwise, the term “Administrative
Agent” shall include any Affiliate of Wells Fargo through which Wells Fargo
shall perform any of its obligations in such capacity hereunder.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Agreement” has the meaning set forth in the preamble hereto.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
“Agreement” has the meaning set forth in the preamble hereto.
“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on
such day plus ½ of 1% and (c) the Adjusted LIBO Rate on such day (or if such day
is not a Business Day, the immediately preceding Business Day) for a deposit in
US Dollars with a maturity of one month plus 1%. For purposes of clause (c)
above, the Adjusted LIBO Rate on any day shall be based on the Screen Rate at
approximately 11:00 a.m., London time, on such day for deposits in US Dollars
with a maturity of one month (or, in the event the Screen Rate for deposits in
US Dollars is not available for such maturity of one month, shall be based on
the Interpolated Screen Rate as of such time); provided that if such rate shall
be less than zero, such rate shall be deemed to be zero. If the Alternate Base
Rate is being used as an alternate rate of interest pursuant to Section 2.11,
then the Alternate Base Rate shall be the greater of clause (a) and (b) above
and shall be determined without reference to clause (c) above; provided that the
Alternate Base Rate shall not be less than 1%. Any change in the Alternate Base
Rate due to a change in the Prime Rate, the NYFRB Rate or the Adjusted LIBO Rate
shall be effective from and including the effective date of such change in the
Prime Rate, the NYFRB Rate or the Adjusted LIBO Rate, as the case may be.





--------------------------------------------------------------------------------





“Anti-Corruption Laws” means the United States Foreign Corrupt Practices Act of
1977 and all other laws, rules and regulations of any jurisdiction applicable to
the Company and the Subsidiaries concerning or relating to bribery, money
laundering or corruption.
“Applicable Funding Account” means the applicable account of the Company that
shall be specified in a written notice signed by a Financial Officer and
delivered to and approved by the Administrative Agent.
“Applicable Rate” means, for any day, a percentage per annum equal to (a) in the
case of Loans that are LIBOR Loans, 0.65% per annum and (b)in the case of Loans
that are ABR Loans,  0.00% per annum.
“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by a Lender, an Affiliate of a Lender or an entity or an Affiliate of an
entity that administers or manages a Lender.
“Arranger” means Wells Fargo Securities, LLC, in its capacity as the sole lead
arranger and bookrunner for the credit facility established hereunder.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any Person whose consent is
required by Section 9.04), and accepted by the Administrative Agent, in the form
of Exhibit A or any other form approved by the Administrative Agent.
“Bail-In Action” means, with respect to any EEA Financial Institution, the
exercise of any Write-Down and Conversion Powers by the applicable EEA
Resolution Authority in respect of any liability of such EEA Financial
Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time that is described in the EU Bail-In Legislation Schedule.
“Bankruptcy Event” means, with respect to any Person, that such Person has
become the subject of a voluntary or involuntary bankruptcy or insolvency
proceeding, or has had a receiver, conservator, trustee, administrator,
custodian, assignee for the benefit of creditors or similar Person charged with
the reorganization or liquidation of its business appointed for it, or, in the
good faith determination of the Administrative Agent, has taken any action in
furtherance of, or indicating its consent to, approval of, or acquiescence in,
any such proceeding or appointment or has had any order for relief in such
proceeding entered in respect thereof, provided that a Bankruptcy Event shall
not result solely by virtue of any ownership interest, or the acquisition of any
ownership interest, in such Person by a Governmental Authority, provided further
that such ownership interest does not result in or provide such Person with
immunity from the jurisdiction of courts within the United States of America or
from the enforcement of judgments or writs of attachment on its assets or permit
such Person (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.







--------------------------------------------------------------------------------





one-time or extraordinary charges or extraordinary losses for such period, in
each case to the extent not involving cash payments by the Company or any
Subsidiary in such period or any future period, (v) any LIFO adjustment (if
negative) or charge for such period and (vi) non-cash expenses and charges for
such period associated with derivatives transactions, including such non-cash
expenses and charges attributed to warrants issued and any associated hedging
transactions, and (vii) all amounts for such period attributable to the FCA
Reserve, and minus (b) without duplication and to the extent included in
determining such Consolidated Net Income, (i) any special one-time or
extraordinary non-cash gains for such period, (ii) any LIFO adjustment (if
positive) or credit for such period and, (iii) any non-cash gains for such
period associated with derivatives transactions, including such non-cash gains
attributed to warrants issued and any associated hedging transactions, all
determined on a consolidated basis in accordance with GAAP and (iv) any cash
payments made by the Company or any Subsidiary in such period in respect of any
special one-time or extraordinary charges or extraordinary losses added back to
Consolidated Net Income in a prior period pursuant to clause (a)(iv) above. In
the event that the Company or any Subsidiary shall have completed a Material
Acquisition or a Material Disposition since the beginning of the relevant
period, Consolidated EBITDA shall be determined for such period on a pro forma
basis as if such Material Acquisition or Material Disposition, and any related
incurrence or repayment of Indebtedness, had occurred at the beginning of such
period.
“Consolidated Net Income” means, for any period, the net income or loss of the
Company and the Subsidiaries for such period determined on a consolidated basis
in accordance with GAAP; provided that there shall be excluded (a) the income or
loss of any Person (other than the Company) that is not a Subsidiary, except to
the extent of the amount of dividends or other distributions actually paid to
the Company or any of the Subsidiaries during such period, (b) the income or
loss of any Person accrued prior to the date it becomes a Subsidiary or is
merged into, amalgamated with or consolidated with the Company or any Subsidiary
or the date that such Person’s assets are acquired by the Company or any
Subsidiary and (c) the income or loss of, and any amounts referred to in clause
(a) above paid to, any Subsidiary that is not wholly owned by the Company to the
extent such income or loss or such amounts are attributable to the
non-controlling interest in such Subsidiary.
“Consolidated Tangible Assets” means the book value of the total consolidated
assets of the Company and the Subsidiaries less the book value of all intangible
assets, including goodwill, trademarks, non-compete agreements, customer
relationships, patents, unamortized deferred financing fees, and other rights or
nonphysical resources that are presumed to represent an advantage to the Company
in the marketplace, in each case determined on a consolidated basis in
accordance with GAAP.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Credit Party” means the Administrative Agent or any Lender.





--------------------------------------------------------------------------------





“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.
“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, (i) to fund any portion of its
Loans or (ii) to pay over to any Credit Party any other amount required to be
paid by it hereunder, unless, in the case of clause (i) above, such Lender
notifies the Administrative Agent in writing that such failure is the result of
such Lender’s good faith determination that a condition precedent to funding
(specifically identified in such writing, including by reference to a particular
Default, if any) has not been satisfied, (b) has notified the Company or any
Credit Party in writing, or has made a public statement to the effect, that it
does not intend or expect to comply with any of its funding obligations under
this Agreement (unless such writing or public statement indicates that such
position is based on such Lender’s good faith determination that a condition
precedent (specifically identified in such writing, including by reference to a
particular Default, if any) to funding a Loan cannot be satisfied) or generally
under other agreements in which it commits to extend credit, (c) has failed,
within three Business Days after request by a Credit Party, acting in good
faith, to provide a certification in writing from an authorized officer of such
Lender that it will comply with its obligations (and is financially able to meet
such obligations as of the date of such certification) to fund prospective
Loans, provided that such Lender shall cease to be a Defaulting Lender pursuant
to this clause (c) upon such Credit Party’s receipt of such certification in
form and substance satisfactory to it and the Administrative Agent, (d) has
become the subject of a Bankruptcy Event or (e) has become the subject of a
Bail-In Action.
“Designated Subsidiary” means each Subsidiary that is not an Excluded
Subsidiary.
“Dividing Person” has the meaning assigned to such term in the definition of
“Division”.


“Division” means the division of the assets, liabilities and/or obligations of a
Person (the “Dividing Person”) among two or more Persons (whether pursuant to a
“plan of division” or similar arrangement), which may or may not include the
Dividing Person and pursuant to which the Dividing Person may or may not
survive.


“Division Successor” means any Person that, upon the consummation of a Division
of a Dividing Person, holds all or any portion of the assets, liabilities and/or
obligations previously held by such Dividing Person immediately prior to the
consummation of such Division. A Dividing Person that retains any of its assets,
liabilities and/or obligations after a Division shall be deemed a Division
Successor upon the occurrence of such Division.


“Domestic Subsidiary” means any Subsidiary other than a Foreign Subsidiary.







--------------------------------------------------------------------------------





Subsidiaries’ assets shall not be in excess of US$150,000,000 in the aggregate),
(e) J.M. Blanco, Inc., a Delaware corporation, and (f) if determined to be
Subsidiaries, each of AmerisourceBergen Foundation and AmerisourceBergen
Associate Assistance Fund.
“Excluded Taxes” means, with respect to any Lender, (a) income or franchise
Taxes imposed on (or measured by) its net income by (i) the United States of
America or (ii) the jurisdiction under the laws of which such Lender is
organized, in which its principal office is located or in which its applicable
Lending Office is located, (b) any branch profits Taxes imposed by the United
States of America or any similar Taxes imposed by any other jurisdiction
described in clause (a)(ii) above, (c) any withholding Taxes that are
attributable to the failure of such Lender to comply with Section 2.14(f) or
2.14(g), (d) other than with respect to any Lender that becomes a Lender through
an assignment under Section 2.16(b), any US Federal withholding Taxes that are
imposed on amounts payable by the Company to or for the account of such Lender
with respect to an applicable interest in a Loan or Commitment, to the extent
such Taxes are (i) imposed on amounts payable from locations within the United
States to such Lender’s applicable Lending Office and (ii) in effect and
applicable (assuming the taking by the Company and such Lender of all actions
required in order for available exemptions from such Taxes to be effective) at
the time such Lender becomes a party to this Agreement (or designates a new
Lending Office), except to the extent that such Lender (or its assignor, if any)
was entitled, at the time of designation of a new Lending Office (or
assignment), to receive additional amounts with respect to such withholding
Taxes pursuant to Section 2.14 and (e) any US Federal withholding Taxes imposed
under FATCA.
“Existing Securitization” means the Securitization provided for in the Amended
and Restated Receivables Purchase Agreement dated as of April 29, 2010, as
amended, among Amerisource Receivables Financial Corporation, as seller,
AmerisourceBergen Drug Corporation, as initial servicer, various purchaser
groups from time to time party thereto and MUFG Bank, Ltd. (f/k/a The Bank of
Tokyo-Mitsubishi UFJ, Ltd.) Bank of America, National Association, as
administrator.
“Existing Term Loan Agreements” means (a) the Term Loan Credit Agreement dated
as of February 9, 2015, as amended, among the Company, the lenders party thereto
and Bank of America, N.A., as administrative agent, and (b) the Term Loan Credit
Agreement dated as of November 13, 2015, as amended, among the Company, the
lenders party thereto and JPMorgan Chase Bank, N.A., as administrative agent.
“FATCA” means Sections 1471 through 1474 of the Code, as of the Closing Date (or
any amended or successor version that is substantively comparable and not
materially more onerous to comply with) and any current or future regulations or
official interpretations thereof, any intergovernmental agreements entered into
thereunder and any agreements entered into pursuant to Section 1471(b)(1) of the
Code.
“FCA Reserve” means the US$625,000,000 reserve taken during the fiscal quarter
ended September 30, 2017, related to a payment expected to be made by the
Company or a Subsidiary of the Company of US$625,000,000 pursuant to an
agreement in principle with the United States Attorney's Office of the Eastern
District of New York to resolve civil claims under the Federal False Claims Act,
as more fully described in the Report on Form 10-K filed by the Company with the
United States Securities and Exchange Commission on November 21, 2017, subject
to negotiation of final terms.







--------------------------------------------------------------------------------





letter of guaranty issued to support such Indebtedness; provided that the term
“Guarantee” shall not include endorsements for collection or deposit in the
ordinary course of business. The amount, as of any date of determination, of any
Guarantee shall be the lesser of (i) the principal amount outstanding on such
date of the Indebtedness guaranteed thereby and (ii) in the case of any
Guarantee the terms of which limit the monetary exposure of the guarantor, the
maximum monetary exposure as of such date of the guarantor under such Guarantee
(as determined pursuant to such terms).
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
“Hedging Agreement” means any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest or currency exchange rate or commodity price hedging arrangement or any
credit default swap agreement.
“IBA” has the meaning set forth in Section 1.06.


“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes (including the Senior Notes) or similar instruments,
(c) all obligations of such Person under conditional sale or other title
retention agreements relating to property acquired by such Person (excluding
trade accounts payable incurred in the ordinary course of business), (d) all
obligations of such Person in respect of the deferred purchase price of property
or services (excluding (i) deferred compensation payable to directors, officers
or employees of such Person, (ii) trade accounts payable incurred in the
ordinary course of business and (iii) any purchase price adjustment or amount
incurred in connection with an acquisition), (e) all Indebtedness of others
secured by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the Indebtedness secured thereby has
been assumed, (f) all Guarantees by such Person of Indebtedness of others,
(g) all Capital Lease Obligations and Synthetic Lease Obligations of such
Person, (h) the maximum aggregate amount of all letters of credit and letters of
guaranty in respect of which such Person is an account party, (i) all
obligations, contingent or otherwise, of such Person in respect of bankers’
acceptances and (j) all obligations of such Person incurred under or in
connection with a Securitization. The Indebtedness of any Person shall include
the Indebtedness of any other entity (including any partnership in which such
Person is a general partner) to the extent such Person is liable therefor as a
result of such Person’s ownership interest in or other relationship with such
entity, except to the extent the terms of such Indebtedness provide that such
Person is not liable therefor.
“Indemnified Taxes” means Taxes, other than Excluded Taxes.





--------------------------------------------------------------------------------





Lender) as such Lender may hereafter designate from time to time as its “Lending
Office(s)” by notice to the Company and the Administrative Agent.
“Leverage Ratio” means, on any date, the ratio of (a) Total Indebtedness as of
such date to (b) Consolidated EBITDA for the period of four consecutive fiscal
quarters of the Company ended on such date (or, if such date is not the last day
of a fiscal quarter, ended on the last day of the fiscal quarter of the Company
most recently ended prior to such date); provided that for purposes of
determining the Leverage Ratio at any time, the outstanding amount of the
Indebtedness under the Revolving Credit Agreement and all other revolving
Indebtedness, and the amounts of all Securitizations, included in Total
Indebtedness shall be deemed to equal the average of (i) the outstanding amounts
of such Indebtedness and (ii) the amounts of all Securitizations, in each case
on the last day of each of the four most recently ended fiscal quarters, net of
Permitted Investments of the Company and the Subsidiaries (excluding therefrom
proceeds of any Acquisition Indebtedness to the extent such Acquisition
Indebtedness as of such day was excluded from Total Indebtedness pursuant to the
definition of such term) not to exceed US$100,000,000 on the last day of each
such quarter.
“LIBO Rate” means, with respect to any LIBOR Borrowing for any Interest Period,
the applicable Screen Rate as of the Specified Time on the Quotation Day.
“LIBOR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Adjusted LIBO Rate or the LIBO Rate.
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.
“LLC” means any Person that is a limited liability company under the laws of its
jurisdiction of organization.


“Loan Documents” means this Agreement, any guarantee agreement entered into
pursuant to Section 6.01 and, other than for purposes of Section 9.02, each
promissory note issued hereunder.
“Loan Parties” means, at any time, the Company and each Subsidiary that at such
time is a party to any guarantee agreement entered into pursuant to Section
6.01.
“Loans” means the loans made by the Lenders to the Company pursuant to this
Agreement.





--------------------------------------------------------------------------------





“Material Acquisition” means any acquisition, or a series of related
acquisitions, of (a) Equity Interests in any Person if, after giving effect
thereto, such Person will become a Subsidiary or (b) assets comprising all or
substantially all the assets of (or all or substantially all the assets
constituting a business unit, division, product line or line of business of) any
Person; provided that the aggregate consideration therefor exceeds
US$500,000,000.
“Material Adverse Effect” means a material adverse effect on (a) the business,
results of operations or financial condition of the Company and the Subsidiaries
taken as a whole, (b) the ability of the Loan Parties, taken as a whole, to
perform any of their obligations under any Loan Document or (c) the rights of or
benefits available to the Lenders under any Loan Document.
“Material Disposition” means any sale, transfer or other disposition, or a
series of related sales, transfers or other dispositions, of (a) all or
substantially all the issued and outstanding Equity Interests in any Person that
are owned by the Company and its Subsidiaries or (b) assets comprising all or
substantially all the assets of (or all or substantially all the assets
constituting a business unit, division, product line or line of business of) any
Person; provided that the aggregate consideration therefor exceeds
US$500,000,000.
“Material Indebtedness” means Indebtedness (other than the Loans), or
obligations in respect of one or more Hedging Agreements, of any one or more of
the Company and the Subsidiaries, in an aggregate principal amount exceeding
US$150,000,000; provided that the term Material Indebtedness shall not include
the Indebtedness of Profarma or its subsidiaries to the extent such Indebtedness
is not Guaranteed by the Company or any Subsidiary (other than Profarma and its
subsidiaries). For purposes of determining Material Indebtedness, the “principal
amount” of the obligations of the Company or any Subsidiary (a) in respect of
any Hedging Agreement at any time shall be the maximum aggregate amount (giving
effect to any netting agreements) that the Company or such Subsidiary would be
required to pay if such Hedging Agreement were terminated at such time and (b)
in respect of any Securitization shall be determined as set forth in the
definition of such term.
“Maturity Date” means the second anniversary of the Closing Date.
“Moody’s” means Moody’s Investors Service, Inc., and any successor to its rating
agency business.
“MNPI” means material information concerning the Company or any of the
Subsidiaries or any of its or their respective securities that has not been
disseminated in a manner making it available to investors generally, within the
meaning of Regulation FD under the Securities and Exchange Act of 1934, as
amended. For purposes of this definition, “material information” means
information concerning the Company, the Subsidiaries or any of its or their
respective securities that could reasonably be expected to be material for
purposes of the United States federal and state securities laws.
“Moody’s” means Moody’s Investors Service, Inc., and any successor to its rating
agency business.





--------------------------------------------------------------------------------





Association, Export-Import Bank of the United States, Farmers Home
Administration, Small Business Administration, Inter-American Development Bank,
International Bank for Reconstruction and Development, Federal Land Banks, and
Government National Mortgage Association;
(c) direct and general obligations of any state of the United States of America
or any municipality or political subdivision of such state, including auction
rate securities (“Auctions”), variable demand notes (“VRDNs”) and non rated
pre-funded debt, or obligations of any corporation, if such obligations, except
pre-refunded debt, have long-term debt ratings of A3 by Moody’s or A- by S&P or
A- by Fitch or have short-term ratings of VMIG-1 or MIG-1 by Moody’s or A-1 by
S&P or F1 by Fitch;
(d) obligations (including asset-backed obligations and Equity Interests that by
their terms are immediately redeemable at the option of the holder thereof for
cash equal to the face amount of such Equity Interests) of any corporation,
partnership, trust or other entity which are rated (or which, in the case of any
such Equity Interests, are issued by an entity that is rated) at least P1 by
Moody’s or A1 by S&P or F1 by Fitch (short-term rating) or A3 by Moody’s or A-
by S&P or A- by Fitch (long-term rating);
(e) investments in commercial paper maturing within 13 months from the date of
acquisition thereof and rated, at such date of acquisition, at least P1 by
Moody’s or A1 by S&P or A1 by Fitch, and investments in master notes that are
rated (or that have been issued by an issuer that is rated with respect to a
class of short-term debt obligations, or any security within that class, that is
comparable in priority and security with said master note) at least P1 by
Moody’s or A1 by S&P or A1 by Fitch;
(f) investments in certificates of deposit, banker’s acceptances and time
deposits issued or guaranteed by or placed with, and money market deposit
accounts issued or offered by, any domestic office of any commercial bank
organized under the laws of the United States of America or any State thereof
which has a combined capital and surplus and undivided profits of not less than
US$500,000,000;
(g) fully collateralized repurchase agreements with a term of not more than 30
days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (f) above (or
subsidiaries or Affiliates of such financial institutions); and
(h) money market funds.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Company or any ERISA Affiliate
is (or, if such plan were terminated, would under Section 4069 of ERISA be
deemed to be) an “employer” as defined in Section 3(5) of ERISA.
“Prime Rate” means the rate of interest last quoted by The Wall Street Journal
as the “Prime Rate” in the United States or, if The Wall Street Journal ceases
to quote such rate, the highest per annum interest rate published by the Board
in Federal Reserve Statistical Release H.15 (519) (Selected Interest Rates) as
the “bank prime loan” rate or, if such rate is no longer quoted therein, any
similar rate quoted therein (as determined by the Administrative Agent in its
reasonable discretion) or any similar release by the Board (as determined by the
Administrative Agent in its reasonable discretion). Each change in the Prime
Rate shall be effective from and including the date such change is publicly
announced as being effective.
“Proceeds” has the meaning specified in Section 9-102 of the Uniform Commercial
Code of the State of New York.





--------------------------------------------------------------------------------





“Profarma” means Profarma Distribuidora de Produtos Farmacêuticos S.A., a
company organized under the laws of Brazil.
“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
“Quotation Day” means, for any Interest Period, the day two Business Days prior
to the first day of such Interest Period.
“Register” has the meaning set forth in Section 9.04(d).
“Regulation U” means Regulation U of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, members, trustees,
agents, partners, managers, representatives and advisors of such Person and such
Person’s Affiliates.
“Required Lenders” means, at any time, Lenders having Commitments or holding
Loans representing more than 50% of the aggregate amount of all the Commitments
or the aggregate outstanding principal amount of all the Loans of all Lenders at
such time.
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Company or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any Equity Interests in the Company or any Subsidiary or any option, warrant or
other right to acquire any such Equity Interests in the Company or any
Subsidiary; provided that no such dividend, distribution or payment shall
constitute a “Restricted Payment” to the extent made solely with common stock or
other Equity Interests of the Company.


“Reuters” means Thomson Reuters Corporation, a corporation incorporated under
and governed by the Business Corporations Act (Ontario), Canada, Refinitiv or,
in each case, a successor thereto.
“Revolving Credit Agreement” means the Credit Agreement dated as of November 13,
2015, as further amended and restated as of October 31, 2018September 18, 2019,
among the Company, the borrowing subsidiaries from time to time party thereto,
the lenders from time to time party thereto and JPMorgan Chase Bank, N.A., as
administrative agent.
“Reuters” means Thomson Reuters Corporation, a corporation incorporated under
and governed by the Business Corporations Act (Ontario), Canada, or a successor
thereto.
“S&P” means S&P Global Ratings, a division of S&P Global Inc., and any successor
to its rating agency business.
“Sanctioned Country” means, at any time, a country, territory or region that is
itself the subject or target of any comprehensive Sanctions.
“Sanctioned Person” means (a) any Person listed in any Sanctions-related list of
specially designated foreign nationals or other persons maintained (i) by the
Office of Foreign Assets Control of the





--------------------------------------------------------------------------------





United States Department of Treasury, the United States State Department or the
United States Department of Commerce or, (ii) by the United Nations Security
Council, the European Union or Her Majesty’s Treasury of the United Kingdom or
(iii) the Government of Canada or any of its departments or agencies, (b) any
Person located, organized or ordinarily resident in a Sanctioned Country or (c)
any Person 50% or more owned by one or more Persons referenced in clause (a).
“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time (a) by the United States government,
including those administered by the Office of Foreign Assets Control of the
United States Department of Treasury, the United States State Department or the
United States Department of Commerce or, (b) by the United Nations Security
Council, the European Union or Her Majesty’s Treasury of the United Kingdom or
(c) the Government of Canada or any of its departments or agencies.
“Screen Rate” means, in respect of the LIBO Rate for any Interest Period, or in
respect of any determination of the Alternate Base Rate pursuant to clause (c)
of the definition thereof, a rate per annum equal to the London interbank
offered rate as administered by the ICE Benchmark Administration (or any other
Person that takes over the administration of such rate) for US Dollar deposits
(for delivery on the first day of such Interest Period) with a term equivalent
to the relevant period as displayed on the Reuters screen page that displays
such rate (currently LIBOR01 or LIBOR02) (or, in the event such rate does not
appear on a page of the Reuters screen, on the appropriate page of such other
information service that publishes such rate as shall be selected by the
Administrative Agent from time to time in its reasonable discretion); provided
that (a) if no Screen Rate shall be available for a particular period at such
time but Screen Rates shall be available for maturities both longer and shorter
than such period at such time, than the Screen Rate for such period shall be the
Interpolated Screen Rate as of such time and (b) if the Screen Rate, determined
as provided above, would be less than zero, the Screen Rate shall be deemed to
be zero for all purposes of this Agreement.







--------------------------------------------------------------------------------





notwithstanding any other provision contained herein, all terms of an accounting
or financial nature used herein shall be construed, and all computations of
amounts and ratios referred to herein shall be made, without giving effect to
(A) any election under Financial Accounting Standards Board Accounting Standards
Codification 825 (or any other Accounting Standards Codification having a
similar result or effect) (and related interpretations) to value any
Indebtedness of the Company or any Subsidiary at “fair value”, as defined
therein, (B) any treatment of Indebtedness in respect of convertible debt
instruments under Accounting Standards Codification 470-20 (or any other
Accounting Standards Codification or Financial Accounting Standard having a
similar result or effect) (and related interpretations) to value any such
Indebtedness in a reduced or bifurcated manner as described therein, and such
Indebtedness shall at all times be valued at the full stated principal amount
thereof, (C) any valuation of Indebtedness below its full stated principal
amount as a result of application of Financial Accounting Standards Board
Accounting Standards Update No. 2015-03, it being agreed that Indebtedness shall
at all times be valued at the full stated principal amount thereof, and (D) any
treatment of any lease (or similar arrangement conveying the right to use) as a
capital lease where such lease (or similar arrangement) would not have been
required to be so treated under GAAP as in effect on December 31, 2017, as a
result of the effectiveness of the Financial Accounting Standards Board
Accounting Standards Codification 842 (or any other Accounting Standards
Codification having a similar result or effect) (and related interpretations);
and (iii) notwithstanding any requirement of GAAP, “build-to-suit” leases of the
Company and the Subsidiaries will, for all purposes of this Agreement, be
accounted for as long-term financing obligations and not as Indebtedness.


(b)    All pro forma computations required to be made hereunder giving effect to
any Material Acquisition or Material Disposition shall reflect on a pro forma
basis such event as if it occurred on the first day of the relevant period and,
to the extent applicable, the historical earnings and cash flows associated with
the assets acquired or disposed of for such relevant period and any related
incurrence or reduction of Indebtedness for such relevant period, but shall not
take into account any projected synergies or similar benefits expected to be
realized as a result of such event other than cost savings permitted to be
included in reports filed with the Securities and Exchange Commission under
Regulation S‑X.


SECTION 1.05. Currency Translation. For purposes of any determination under
Article V, Article VI (other than Section 6.095) or Article VII or any
determination under any other provision of this Agreement expressly requiring
the use of a current exchange rate, all amounts incurred, outstanding or
proposed to be incurred or outstanding in currencies other than US Dollars shall
be translated into US Dollars at currency exchange rates in effect on the date
of such determination. For purposes of Section 6.095, amounts in currencies
other than US Dollars shall be translated into US Dollars at the currency
exchange rates most recently used in preparing the Company’s annual and
quarterly financial statements.


SECTION 1.06. Interest Rates; LIBOR Notification. The interest rate on LIBOR
Loans is determined by reference to the LIBO Rate, which is derived from the
London interbank offered rate. The London interbank offered rate is intended to
represent the rate at which contributing banks may obtain short-term borrowings
from each other in the London interbank market. In July 2017, the UK Financial
Conduct Authority announced that, after the end of 2021, it would no longer
persuade or compel contributing banks to make rate submissions to the ICE
Benchmark Administration (together with any successor to the ICE Benchmark
Administrator, the “IBA”) for purposes of the IBA setting the London interbank
offered rate. As a result, it is possible that commencing in 2022, the London
interbank offered rate may no longer be available
or may no longer be deemed an appropriate reference rate upon which to determine
the interest rate on LIBOR Loans. In light of this eventuality, public and
private sector industry initiatives are currently underway to identify new or
alternative reference rates to be used in place of the London interbank offered
rate. In the event that the London interbank offered rate is no longer available
or in certain other circumstances as set forth in Section 2.11(b), Section
2.11(b) provides a mechanism for determining an





--------------------------------------------------------------------------------





alternative rate of interest. The Administrative Agent will notify the Company,
pursuant to Section 2.11, in advance of any change to the reference rate upon
which the interest rate on LIBOR Loans is based. However, the Administrative
Agent does not warrant or accept any responsibility for, and shall not have any
liability with respect to, the administration, submission or any other matter
related to the London interbank offered rate or other rates in the definition of
Screen Rate or with respect to any alternative or successor rate thereto, or
replacement rate thereof, including without limitation, whether the composition
or characteristics of any such alternative, successor or replacement reference
rate, as it may or may not be adjusted pursuant to Section 2.11(b), will be
similar to, or produce the same value or economic equivalence of, the LIBO Rate
or have the same volume or liquidity as did the London interbank offered rate
prior to its discontinuance or unavailability.


SECTION 1.07. Divisions. For all purposes under this Agreement, in connection
with any division or plan of division under Delaware law (or any comparable
event under a different jurisdiction’s laws): (a) if any asset, right,
obligation or liability of any Person becomes the asset, right, obligation or
liability of a different Person, then it shall be deemed to have been
transferred from the original Person to the subsequent Person, and (b) if any
new Person comes into existence, such new Person shall be deemed to have been
organized and acquired on the first date of its existence by the holders of its
Equity Interests at such time.


ARTICLE II
Commitments and Loans


SECTION 2.01. Commitments. Subject to the terms and conditions set forth herein,
each Lender agrees to make a Loan to the Company in US Dollars in a principal
amount not to exceed its Commitment in a single drawing on the Closing Date.
Amounts repaid or prepaid in respect of Loans may not be reborrowed.


SECTION 2.02. Loans and Borrowings. (a) Each Loan shall be made as part of a
Borrowing consisting of Loans of the same Type made by the Lenders ratably in
accordance with their respective Commitments. The failure of any Lender to make
any Loan required to be made by it shall not relieve any other Lender of its
obligations hereunder; provided that the Commitments of the Lenders are several
and no Lender shall be responsible for any other Lender’s failure to make Loans
as required.


    







--------------------------------------------------------------------------------





(f)    Notwithstanding any contrary provision hereof, if an Event of Default has
occurred and is continuing and the Administrative Agent, at the request of the
Required Lenders, so notifies the Company of the application of this paragraph,
then, so long as an Event of Default is continuing, (i) no outstanding Borrowing
may be converted to or continued as a LIBOR Borrowing and (ii) unless repaid,
each LIBOR Borrowing shall be converted to an ABR Borrowing at the end of the
Interest Period applicable thereto.


SECTION 2.06. Termination and Reduction of Commitments. (a) Unless previously
terminated, each Lender’s Commitment shall terminate immediately and without
further action on the earlier of (i) the Closing Date immediately after giving
effect to the funding of such Lender’s Loans on the Closing Date and (ii)
5:00 p.m., New York City time, on October 31, 2018.


(b)    The Company may at any time terminate, or from time to time reduce, the
Commitments.


(c)    The Company shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
two Business Days prior to the effective date of such termination or reduction,
specifying such election and the effective date thereof. Promptly following
receipt of any such notice, the Administrative Agent shall advise the Lenders of
the contents thereof. Each notice delivered by the Company pursuant to this
Section shall be irrevocable; provided that a notice of termination of the
Commitments may state that such notice is conditioned upon the occurrence of one
or more events specified therein, in which case such notice may be revoked or
extended by the Company (by notice to the Administrative Agent on or prior to
the specified effective date) if such condition is not satisfied. Any
termination or reduction of the Commitments shall be permanent. Each reduction
of the Commitments shall be made ratably among the Lenders in accordance with
their Commitments.


SECTION 2.07. Repayment of Loans; Evidence of Debt. (a) The Company hereby
unconditionally promises to pay to the Administrative Agent for the account of
each Lender the then unpaid principal amount of the Loans on the Maturity Date.


(b)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the Indebtedness of the Company to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.


(c)    The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Type of each such Loan and, in
the case of any LIBOR Loan, the Interest Period applicable thereto, (ii) the
amount of any principal or interest due and payable or to become due and payable
from the Company to each Lender hereunder and (iii) the amount of any sum
received by the Administrative Agent hereunder for the account of the Lenders or
any of them and each Lender’s share thereof.


    





--------------------------------------------------------------------------------





(b)    The Loans comprising each LIBOR Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.


(c)    Notwithstanding the foregoing, if any principal of or interest on any
Loan, any fee or any other amount payable by the Company hereunder is not paid
when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
interest rate otherwise applicable to such Loan as provided in the preceding
paragraphs of this Section or (ii) in the case of any other amount, 2% plus the
rate applicable to ABR Loans made to the Company as provided in paragraph (a) of
this Section.


(d)    Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan; provided that (i) in the event of any
repayment or prepayment of any Loan, accrued interest on the principal amount
repaid or prepaid shall be payable on the date of such repayment or prepayment
and (ii) in the event of any conversion of any LIBOR Loan prior to the end of
the current Interest Period therefor, accrued interest on such Loan shall be
payable on the effective date of such conversion.


(e)    All interest hereunder shall be computed on the basis of a year of
360 days, except that interest computed by reference to the Alternate Base Rate
at times when the Alternate Base Rate is based on the Prime Rate shall be
computed on the basis of a year of 365 days (or 366 days in a leap year), and in
each case shall be payable for the actual number of days elapsed (including the
first day but excluding the last day). The applicable Adjusted LIBO Rate or
Alternate Base Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.


SECTION 2.11. Alternate Rate of Interest. (a) If prior to the commencement of
any Interest Period for a LIBOR Borrowing:


(i)the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate (including because the Screen Rate is not
available or published on a current basis) for such Interest Period; or


(ii)the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate for such Interest Period will not adequately and fairly
reflect the cost to such Lenders of making or maintaining the Loans included in
such Borrowing for such Interest Period;


then the Administrative Agent shall give notice thereof (which may be by
telephone) to the Company and the Lenders as promptly as practicable thereafter
and, until the Administrative Agent notifies the Company and the Lenders that
the circumstances giving rise to such notice no longer exist, (A) any Interest
Election Request that requests the conversion of an ABR Borrowing to, or the
continuation of a LIBOR Borrowing as, a LIBOR Borrowing shall be ineffective,
(B) any LIBOR Borrowing that is requested to be continued shall be continued as
an ABR Borrowing and (C) any Borrowing Request for a LIBOR Borrowing shall be
deemed a request for an ABR Borrowing.
(b)    If at any time the Administrative Agent determines (which determination
shall be conclusive absent manifest error) that (i) the circumstances set forth
in paragraph (a)(i) of this Section have arisen (including because the Screen
Rate is not available or published on a current basis) and such circumstances
are unlikely to be temporary or (ii) the circumstances set forth in
paragraph (a)(i) of this Section have not arisen but (A) the supervisor for the
administrator of the Screen Rate has made a public statement that the





--------------------------------------------------------------------------------





administrator of the Screen Rate is insolvent (and there is no successor
administrator that will continue publication of the Screen Rate), (B) the
supervisor for the administrator or the administrator of the Screen Rate has
made a public statement identifying a specific date after which the Screen Rate
will permanently or indefinitely cease to be published or (C) the supervisor for
the administrator of the Screen Rate or a Governmental Authority having
jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which the Screen Rate may no longer be used
for determining interest rates for loans denominated in US Dollars, then the
Administrative Agent and the Company shall endeavor in good faith to establish
an alternate rate of interest to the Adjusted LIBO Rate that gives due
consideration to the then prevailing market convention in the United States for
determining a rate of interest for syndicated loans denominated in US Dollars at
such time, and the Administrative Agent and the Company shall enter into an
amendment to this Agreement to reflect such alternate rate of interest and such
other related changes to this Agreement as may be applicable (it being
understood that such amendment shall not reduce the Applicable Rate); provided
that if such alternate rate of interest shall be less than zero, such rate shall
be deemed to be zero for the purposes of this Agreement. Notwithstanding
anything to the contrary in Section 9.02, such amendment shall become effective
without any further action or consent of any other party to this Agreement so
long as the Administrative Agent shall not have received, within 10 Business
Days of the date a copy of such amendment is provided to the Lenders, a written
notice from the Required Lenders stating that the Required Lenders object to
such amendment. Until an alternate rate of interest shall be determined in
accordance with this paragraph (b) (but, in the case of the circumstances
described in clause (ii)(A) or (ii)(B) of the first sentence of this paragraph
(b) (in the case of subclause (C) thereof, prior to the applicable specified
date), only to the extent the Screen Rate for such Interest Period is not
available or published at such time on a current basis), clauses (A), (B) and
(C) of paragraph (a) of this Section shall be applicable.


SECTION 2.12. Increased Costs. (a) If any Change in Law shall:


(i)impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any such reserve requirement reflected in the Adjusted LIBO Rate);







--------------------------------------------------------------------------------





agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.


(b)    If (i) any Lender requests compensation under Section 2.12, (ii) any Loan
Party is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.14, (iii) any
Lender is a Defaulting Lender or (iv) any Lender has failed to consent to a
proposed amendment, waiver, discharge or termination that under Section 9.02
requires the consent of all the Lenders (or all the affected Lenders) and with
respect to which the Required Lenders shall have granted their consent, then the
Company may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all its interests, rights (other than its existing rights to
payments pursuant to Sections 2.12 and 2.14) and obligations under the Loan
Documents to an Eligible Assignee that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment); provided
that (A) the Company shall have received the prior written consent of the
Administrative Agent, which consent shall not be unreasonably withheld or
delayed, (B) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon and all other
amounts payable to it hereunder from the assignee (to the extent of such
outstanding principal and accrued interest) or the Company (in the case of all
other amounts), (C) in the case of any such assignment resulting from a claim
for compensation under Section 2.12 or payments required to be made pursuant to
Section 2.14, such assignment will result in a material reduction in such
compensation or payments, (D) such assignment does not conflict with applicable
law and (E) in the case of any such assignment and delegation resulting from the
failure to provide a consent, the assignee shall have given such consent and, as
a result of such assignment and delegation and any contemporaneous assignments
and delegations and consents, the applicable amendment, waiver, discharge or
termination can be effected. A Lender shall not be required to make any such
assignment and delegation if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling the Company to require such
assignment and delegation cease to apply. Each party hereto agrees that an
assignment and delegation required pursuant to this paragraph may be effected
pursuant to an Assignment and Assumption executed by the Company, the
Administrative Agent and the assignee and that the Lender required to make such
assignment and delegation need not be a party thereto.


SECTION 2.17. Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
Commitments and Loans of each Defaulting Lender shall not be included in
determining whether the Required Lenders or any other requisite Lenders have
taken or may take any action hereunder (including any consent to any amendment,
waiver or other modification pursuant to Section 9.02); provided that any
amendment, waiver or other modification requiring the consent of all Lenders or
all Lenders affected thereby shall, except as otherwise provided in
Section 9.02, require the consent of such Defaulting Lender in accordance with
the terms hereof.







--------------------------------------------------------------------------------





consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes;


(c)    within five Business Days after any delivery of financial statements
under clause (a) or (b) above, a certificate of a Financial Officer of the
Company (i) certifying as to whether a Default has occurred and, if a Default
has occurred, specifying the details thereof and any action taken or proposed to
be taken with respect thereto, (ii) setting forth reasonably detailed
calculations demonstrating compliance with Section 6.059 and (iii) stating
whether any change in GAAP or in the application thereof has occurred since the
date of the Company’s audited financial statements referred to in Section 3.04
or theretofore most recently delivered under clause (a) above and, if any such
change has occurred, specifying the effect of such change on the financial
statements accompanying such certificate;


(d)    promptly after the same become publicly available, the Company will
provide to each Lender copies of all periodic and other reports, proxy
statements and other materials filed by the Company or any Subsidiary with the
Securities and Exchange Commission or with any national securities exchange, or
distributed by the Company to its shareholders generally, as the case may be;


(e)    promptly following a request therefor, any documentation or other
information that a Lender reasonably requests in order to comply with its
ongoing obligations under applicable “know your customer” and anti-money
laundering rules and regulations, including the USA PATRIOT Act; and


(f)    promptly following any request therefor, such other information regarding
the operations, business affairs, assets and financial condition of the Company
or any Subsidiary, or compliance with the terms of any Loan Document, as the
Administrative Agent, or any Lender through the Administrative Agent, may
reasonably request, it being understood that the Company may require any Lender
receiving such information to confirm in writing its confidentiality obligations
under Section 9.12.


Information required to be delivered pursuant to clauses (a), (b) and (d) of
this Section shall be deemed to have been delivered on the date on which the
Company posts such information, or the annual or quarterly reports containing
such information, on the Company’s website at http://www.amerisourcebergen.com
or such information, or such reports, shall be available on the Securities and
Exchange Commission’s website at http://www.sec.gov or on an Electronic System.
SECTION 5.02. Notices of Material Events. The Company will furnish to the
Administrative Agent and each Lender, promptly after any Financial Officer or
other executive officer of the Company obtains knowledge thereof, written notice
of the following:
(a) the occurrence of any Default;


(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting the Company or any
Affiliate thereof that is reasonably likely to be adversely determined and, if
adversely determined, could reasonably be expected to result in a Material
Adverse Effect;


(c) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in a
Material Adverse Effect; and


(d) any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.







--------------------------------------------------------------------------------





Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Company setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.
SECTION 5.03. Existence; Conduct of Business. The Company will, and will cause
each of its Subsidiaries to, do or cause to be done all things necessary to
preserve, renew and keep in full force and effect its legal existence and the
rights, licenses, permits, privileges, franchises, patents, copyrights,
trademarks and trade names material to the conduct of its business, except
(other than as to the preservation of the legal existence of any Loan Party)
where failure to do so, individually or in the aggregate, could not reasonably
be expected to result in a Material Adverse Effect; provided that the foregoing
shall not prohibit any merger, amalgamation, Division, consolidation,
liquidation or dissolution permitted under Section 6.03 or any disposition
permitted under Section 6.05.


SECTION 5.04. Payment of Taxes. The Company will, and will cause each of the
Subsidiaries to, pay its Tax liabilities before the same shall become delinquent
or in default, except where (a) (i) the validity or amount thereof is being
contested in good faith by appropriate proceedings, (ii) the Company or the
applicable Subsidiary has set aside on its books adequate reserves with respect
thereto in accordance with GAAP and (iii) such contest effectively suspends
collection of the contested obligation and the enforcement of any Lien securing
such obligation or (b) the failure to make payment, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.


SECTION 5.05. Maintenance of Properties; Insurance. The Company will, and will
cause each of the Subsidiaries to, (a) keep and maintain all property material
to the conduct of its business in good working order and condition, ordinary
wear and tear excepted, and (b) maintain, with financially sound and reputable
insurance companies, insurance in such amounts and against such risks as are
customarily maintained (as reasonably determined by the Company) by companies
engaged in the same or similar businesses operating in the same or similar
locations.


    





--------------------------------------------------------------------------------





improvement and the principal amount of such Indebtedness does not exceed the
cost of acquiring, constructing or improving such fixed or capital assets; and
any refinancings, refundings, renewals, amendments or extensions thereof,
provided that the amount of such Indebtedness is not increased at the time of
such refinancing, refunding, renewal, amendment or extension except by an amount
equal to any premium or other amount paid, and fees and expenses incurred, in
connection therewith;


(h)    Indebtedness of any Person that becomes a Subsidiary (other than as a
result of a Division) (or of any Person not previously a Subsidiary that is
merged, consolidated or amalgamated with or into a Subsidiary in a transaction
permitted hereunder) after the Closing Date, or Indebtedness of any Person that
is assumed by any Subsidiary in connection with an acquisition of assets by such
Subsidiary in a Material Acquisition consummated after the Closing Date,
provided that such Indebtedness exists at the time such Person becomes a
Subsidiary (or is so merged, consolidated or amalgamated) or such assets are
acquired and is not created in contemplation of or in connection with such
Person becoming a Subsidiary (or such merger, consolidation or amalgamation) or
such assets being acquired, and any refinancings, refundings, renewals,
amendments or extensions thereof, provided that the amount of such Indebtedness
is not increased at the time of such refinancing, refunding, renewal, amendment
or extension except by an amount equal to any premium or other amount paid, and
fees and expenses incurred, in connection therewith; and


(i)    other Indebtedness of any Subsidiary; provided that at the time of and
after giving effect to the incurrence of any such Indebtedness, (i) the
aggregate principal amount of all Indebtedness outstanding in reliance on this
clause (i) does not exceed 5% of Consolidated Tangible Assets as of the end of
the most recent fiscal quarter for which financial statements have been
delivered pursuant to Section 5.01(a) or 5.01(b) (or, prior to the first such
delivery, for which financial statements are referred to in Section 3.04(a)) and
(ii) the aggregate principal amount of all Indebtedness of Domestic Subsidiaries
outstanding in reliance on this clause (i) does not exceed 1% of Consolidated
Tangible Assets as of the end of such most recent fiscal quarter; and


(j)    Indebtedness of any Domestic Subsidiary owed to any Foreign Subsidiary;
provided that the aggregate principal amount of all Indebtedness outstanding in
reliance on this clause (j) does not exceed US$900,000,000 at any time.


SECTION 6.02. Liens. The Company will not, and will not permit any Subsidiary
to, create, incur, assume or permit to exist any Lien on any property or asset
now owned or hereafter acquired by it, or assign or sell any income or revenues
(including accounts receivable) or rights in respect of any thereof, except:


(a)    Permitted Encumbrances;


(b)    any Lien on any asset of the Company or any Subsidiary existing on the
Closing Date and set forth in Schedule 6.02; provided that (i) such Lien shall
not apply to any other asset of the Company or any Subsidiary and (ii) such Lien
shall secure only those obligations which it secures on the Closing Date and
extensions, renewals and replacements thereof that do not increase the
outstanding principal amount thereof, except by an amount equal to any premium
or other amount paid, and fees and expenses incurred, in connection therewith;


    







--------------------------------------------------------------------------------





SECTION 6.03. Fundamental Changes. (a) The Company will not, and will not permit
any Subsidiary to, merge into, amalgamate with or consolidate with any other
Person, or permit any other Person to merge into, amalgamate with or consolidate
with it, consummate a Division as a Dividing Person or liquidate or dissolve,
except that, if at the time thereof and immediately after giving effect thereto,
no Default shall have occurred and be continuing, (i) any Subsidiary may merge
into the Company in a transaction in which the Company is the surviving
corporation, (ii) any Subsidiary may merge into any Subsidiary in a transaction
in which the surviving entity is a Subsidiary (and if any party to such merger
is a Designated Subsidiary, the surviving entity is a Designated Subsidiary),
(iii) any acquisition may be accomplished by a merger of one or more
Subsidiaries in a transaction in which the surviving entity is a Subsidiary (and
if any party to such merger is a Designated Subsidiary, the surviving entity is
a Designated Subsidiary), (iv) any Subsidiary that is an LLC may consummate a
Division as the Dividing Person if, immediately upon the consummation of the
Division, the assets of the applicable Dividing Person are held by one or more
Subsidiaries at such time, or, with respect to assets not so held by one or more
Subsidiaries, such Division would be permitted under Section 6.04 and (iv) any
Subsidiary may liquidate or dissolve if the Company determines in good faith
that such liquidation or dissolution is in the best interests of the Company and
is not materially disadvantageous to the Lenders.


(b)    The Company will not, and will not permit any of the Subsidiaries to,
engage to any material extent in any business other than businesses of the type
conducted by the Company and the Subsidiaries on the Closing Date and businesses
reasonably related thereto or to the healthcare industry.


SECTION 6.04. Asset Sales. The Company will not, and will not permit any of the
Subsidiaries to, sell, transfer, lease or otherwise dispose of (in one
transaction or in a series of transactions) all or substantially all of the
assets of the Company and the Subsidiaries, taken as a whole, to any Person.any
asset, including any Equity Interest owned by it (including any such disposition
in the form of any of its Subsidiaries issuing any additional Equity Interest in
such Subsidiary or any such disposition effected through a Division), except:


(a) sales, transfers and other dispositions of inventory, obsolete or surplus
equipment in the ordinary course of business and dispositions of cash and
Permitted Investments;


(b) sales, transfers and other dispositions to the Company or a Subsidiary;
provided that any such sales, transfers or dispositions involving a Subsidiary
that is not a Designated Subsidiary shall be made in compliance with Section
6.07;


(c) sales of accounts receivable and the Proceeds thereof under any
Securitization; and


(d) sales, transfers and other dispositions of assets that are not permitted by
any other clause of this Section (including pursuant to sale and leaseback
transactions); provided that the aggregate fair market value of all assets sold,
transferred or otherwise disposed of in reliance upon this clause (d) after the
Closing Date shall not exceed, at any time, 20% of the Consolidated Tangible
Assets of the Company and the Subsidiaries, as reflected on a consolidated
balance sheet of the Company as of the last
day of the most recent fiscal quarter for which financial statements shall have
been delivered pursuant to Section 5.01(a) or 5.01(b) most recently prior to
such sale or other disposition (or, prior to the first such delivery, for which
financial statements are referred to in Section 3.04(a)).


SECTION 6.05. Hedging Agreements. The Company will not, and will not permit any
of the Subsidiaries to, enter into any Hedging Agreement, other than Hedging
Agreements entered into in the





--------------------------------------------------------------------------------





ordinary course of business to hedge or mitigate risks to which the Company or
any Subsidiary is exposed in the conduct of its business or the management of
its liabilities and not for any speculative purpose.


SECTION 6.06. Restricted Payments; Certain Payments of Indebtedness. (a) The
Company will not, and will not permit any of the Subsidiaries to, declare or
make, or agree to pay or make, directly or indirectly, any Restricted Payment if
a Default shall have occurred and be continuing or would occur as a result of
making such Restricted Payment and any related incurrence of Indebtedness;
provided that (i)
Subsidiaries may declare and pay dividends ratably with respect to their Equity
Interests and (ii) the Company may pay any cash dividend declared by it not more
than 60 days prior to such payment if the payment of such dividend on the date
on which it was declared would have been permitted under this paragraph.


(b) The Company will not, and will not permit any of the Subsidiaries to, make
or agree to pay or make, directly or indirectly, any payment or other
distribution (whether in cash, securities or other property) of or in respect of
principal of or interest on any Material Indebtedness, or any payment or other
distribution (whether in cash, securities or other property), including any
sinking fund or similar deposit, on account of the purchase, redemption,
retirement, acquisition, cancellation or termination of any Material
Indebtedness, if a Default shall have occurred and be continuing or would occur
as a result of making such payment and any related incurrence of Indebtedness;
provided that the Company or any Subsidiary may (i) make any payments in respect
of Indebtedness created under the Loan Documents, (ii) make any payments in
respect of Indebtedness under the Revolving Credit Agreement and (iii) make
regularly scheduled interest payments and scheduled or mandatory principal
payments as and when due in respect of any Indebtedness.


SECTION 6.07. Transactions with Affiliates. The Company will not, and will not
permit any of the Subsidiaries to, sell, lease or otherwise transfer any
material amount of assets to, or purchase, lease or otherwise acquire any
material amount of assets from, or otherwise engage in any other material
transactions with, any Affiliate of the Company or such Subsidiary, except (a)
transactions that are at prices and on terms and conditions not less favorable
to the Company or such Subsidiary than could be obtained on an arm’s-length
basis from unrelated third parties, (b) transactions between or among the
Company and the Subsidiaries not involving any other Affiliate, (c) transactions
between the Company or any Subsidiary and any Securitization Entity pursuant to
any Securitization and (d) any Restricted Payment permitted by Section 6.06.


SECTION 6.08. Restrictive Agreements. The Company will not, and will not permit
any of the Designated Subsidiaries to, directly or indirectly, enter into, incur
or permit to exist any agreement or other arrangement that prohibits, restricts
or imposes any condition upon the ability of any Designated Subsidiary to pay
dividends or other distributions with respect to any shares of its capital stock
or to make or repay loans or advances to the Company or any other Designated
Subsidiary or to Guarantee Indebtedness of the Company or any other Designated
Subsidiary; provided that (a) the foregoing shall not apply to restrictions and
conditions imposed by law or by any Loan Document or the Revolving Credit
Agreement or by any agreement, document or instrument relating to any
Securitization or any indenture, agreement or instrument evidencing or governing
Indebtedness, in each case, as in effect on the Closing Date or as modified in
accordance herewith, or relating to the Existing Securitization as modified in
accordance herewith, (b) the foregoing shall not apply to restrictions and
conditions existing on the Closing Date identified on Schedule 6.08 (but shall
apply to any amendment or modification expanding the scope of any such
restriction or condition), (c) the foregoing shall not apply to customary
restrictions and conditions contained in agreements relating to the sale of a
Subsidiary or assets pending such sale, provided such restrictions and
conditions apply only to the Subsidiary or assets that are to be sold and





--------------------------------------------------------------------------------





such sale is permitted hereunder, and (d) the Company and any Subsidiary may
enter into agreements limiting Guarantees by Subsidiaries, provided that any
such agreements do not prohibit or limit the amount of or impair the Guarantees
issued or required to be issued in connection with this Agreement.


SECTION 6.095. Leverage Ratio. The Company will not permit the Leverage Ratio as
of the last day of any fiscal quarter to exceed 3.503.25 to 1.00; provided that
upon the consummation of any Material Acquisition that involves payment of cash
consideration of at least US$500,000,000 and the written election of the Company
to the Administrative Agent (which shall deliver a copy to the Lenders), the
maximum permitted Leverage Ratio set forth above shall increase to 4.003.50 to
1.00, with respect to the last day of the fiscal quarter of the Company during
which such Material Acquisition is consummated and the last day of the first,
second and third full fiscal quarters of the Company ending after the date of
the consummation of such Material Acquisition; provided, however, that the
Company shall not be permitted to make such an election if the Company has
theretofore made such an election unless (a) at least two consecutive full
fiscal quarters of the Company shall have ended since the date of such prior
election without an increase being in effect or (b) the Leverage Ratio as of the
last day of at least two consecutive full fiscal quarters of the Company ended
since the date of such prior election did not exceed 3.503.25 to 1.00.


SECTION 6.10. Fiscal Quarters. The Company will not change, and will not permit
any Subsidiary to change, (a) the fiscal year end of the Company or any
Subsidiary to any date other than September 30 (or December 31 with respect to
PharMEDium Healthcare Holdings, Inc. and its subsidiaries) or (b) the fiscal
quarter ends of the Company or any Subsidiary to any date other than March 31,
June 30, September 30 or December 31.




ARTICLE VII
Events of Default


If any of the following events (“Events of Default”) shall occur:
(a)    the Company shall fail to pay any principal of any Loan when and as the
same shall become due and payable, whether at the due date thereof or at a date
fixed for prepayment thereof or otherwise;


(b)    the Company shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement or any other Loan Document, when and as the same
shall become due and payable, and such failure shall continue unremedied for a
period of three Business Days;


(c)    any representation or warranty made or deemed made by or on behalf of the
Company or any Subsidiary in or in connection with any Loan Document or any
amendment or modification thereof or waiver thereunder, or any report,
certificate, financial statement or other document furnished pursuant to or in
connection with any Loan Document or any amendment or modification thereof or
waiver thereunder, shall prove to have been incorrect in any material respect
when made or deemed made;


(d)    the Company shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.02(a), 5.03 (with respect to the existence of
the Company) or 5.08 or in Article VI;


    







--------------------------------------------------------------------------------







ARTICLE IX
Miscellaneous


SECTION 9.01. Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (c) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by fax, as follows:


(i)if to the Company, to it at 1300 Morris Drive, Suite 100, Chesterbrook, PA
19087, Attention of J.F. Quinn, Vice President and Treasurer (Fax No. (610)
727-3639), with a copy to the Company, Attention John G. Chou, General
CounselExecutive Vice President and Chief Legal & Business Officer;


(ii)if to the Administrative Agent, to it at Wells Fargo Bank, National
Association, 1525 W WT Harris Blvd, Charlotte NC 28262-0680, Attention of
Syndication Agency Services (Phone No.: (704) 427-4325, Fax No.: (704) 715-0017,
Email: agencyservices.requests@wellsfargo.com); and


(iii)if to any other Lender, to it at its address (or telephone number, email
address and fax number, as applicable) set forth in its Administrative
Questionnaire.


(b)    Notices and other communications sent by hand or overnight courier
service, or mailed by certified or registered mail, shall be deemed to have been
given when received; notices and other communications sent by fax shall be
deemed to have been given when sent (except that, if not given during normal
business hours for the recipient, shall be deemed to have been given at the
opening of business on the next business day for the recipient); and notices and
other communications delivered through Electronic Systems to the extent provided
in paragraph (c) below shall be effective as provided in such paragraph.


(c)    Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications (including email) or using
Electronic Systems pursuant to procedures approved by the Administrative Agent;
provided that the foregoing shall not apply to notices under Article II to any
Lender if such Lender has notified the Administrative Agent that it is incapable
of receiving notices under such Article by electronic communication or using
Electronic Systems. Any notices or other communications to the Administrative
Agent or the Company may be delivered or furnished by electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited or rescinded by such Person by notice to each other such Person.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an email address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return email or other
written acknowledgement) and (ii) notices or communications posted to an
Electronic System shall be deemed received upon the deemed receipt by the
intended recipient, at its email address as described in the foregoing clause
(i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii) above, if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice or communication shall
be deemed to have been sent at the opening of business on the next business day
for the recipient.


(d)    Any party hereto may change its address, telephone number, email or fax
number for notices and other communications hereunder by notice to the other
parties hereto.





--------------------------------------------------------------------------------





Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.12, 2.13, 2.14 and 9.03). Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this Section shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (f) of this Section.


(d)    The Administrative Agent, acting for this purpose as an a non-fiduciary
agent of the Company, shall maintain at one of its offices in The City of
New York a copy of each Assignment and Assumption delivered to it and records of
the names and addresses of the Lenders, and the Commitments of, and principal
amounts (and stated interest) owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive absent manifest error, and the Company, the Administrative Agent and
the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Company and the Lenders at any reasonable time
and from time to time upon reasonable prior notice.


(e)    Upon its receipt of a duly completed Assignment and Assumption (or an
agreement incorporating by reference a form of Assignment and Assumption posted
on the Electronic System) executed by an assigning Lender and an assignee, the
assignee’s completed Administrative Questionnaire (unless the assignee shall
already be a Lender hereunder), the processing and recordation fee referred to
in paragraph (b) of this Section and any written consent to such assignment
required by paragraph (b) of this Section, the Administrative Agent shall accept
such Assignment and Assumption and record the information contained therein in
the Register. No assignment shall be effective for purposes of this Agreement
unless it has been recorded in the Register as provided in this paragraph.


(f)    Any Lender may, without the consent of the Company, the Administrative
Agent or any other Lender, sell participations to one or more Eligible Assignees
(each a “Participant”) in all or a portion of such Lender’s rights and/or
obligations under this Agreement (including all or a portion of its Commitments
or its Loans); provided that (i) such Lender’s obligations under this Agreement
shall remain unchanged, (ii) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations and (iii) the
Company, the Administrative Agent and the other Lenders shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce the Loan Documents and to approve any amendment,
modification or waiver of any provision of the Loan Documents; provided that
such agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.02(b) that affects such Participant.
The Company agrees that each Participant shall be entitled to the benefits of
Sections 2.12, 2.13 and 2.14 (subject to the requirements and limitations
therein, including the requirements under Section 2.14(f) (it being understood
that the documentation required under Section 2.14(f) shall be delivered to the
participating Lender)) to the same







--------------------------------------------------------------------------------





Agent that it has identified in its Administrative Questionnaire a credit
contact who may receive information that may contain MNPI in accordance with its
compliance procedures and applicable law, including Federal, state and foreign
securities laws.


SECTION 9.16. Acknowledgment and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among the parties hereto,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the Write-Down and Conversion Powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges to be bound
by:


(a)    the application of any Write-Down and Conversion Power by any EEA
Resolution Authority to any such liabilities arising hereunder that may be
payable to it by any party hereto that is an EEA Financial Institution; and


(b)    the effects of any Bail-In Action on any such liability, including, if
applicable, (i) a reduction in full or in part or cancelation of any such
liability, (ii) a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such EEA Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Loan Document or (iii) the variation of the terms of such
liability in connection with the exercise of the Write-Down and Conversion
Powers of any EEA Resolution Authority.


SECTION 9.17. No Fiduciary Duty. The Company agrees that in connection with all
aspects of the Transactions and any communications in connection therewith, the
Company and its Affiliates, on the one hand, and the Administrative Agent, the
Arranger, the Lenders and their Affiliates, on the other hand, will have a
business relationship that does not create, by implication or otherwise, any
fiduciary duty on the part of the Administrative Agent, the Arranger, the
Lenders or their Affiliates, and no such duty will be deemed to have arisen in
connection with any such Transactions or communications. To the fullest extent
permitted by law, the Company hereby agrees not to assert any claims against the
Administrative Agent, the Arranger, the Lenders and their Affiliates with
respect to any breach or alleged breach of fiduciary duty in connection with any
aspect of any transaction contemplated hereby.


[signature pages follow]



